Citation Nr: 0105099	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to assignment of an initial disability 
evaluation in excess of 10 percent for service-connected 
hypertension.

2.  Entitlement to an effective date prior to August 31, 1998 
for the award of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to March 
1953.

This appeal arose from a May 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
hypertension, assigning a 10 percent disability evaluation 
effective August 31, 1998.  In January 2000, the veteran 
testified at a personal hearing at the RO.

This case was certified to the Board of Veterans' Appeals 
(Board) on September 7, 2000.  On September 28 and October 
10, 2000, within the 90 day period of time in which to do so, 
see 38 C.F.R. § 20.1304(a) (2000), the veteran's 
representative submitted additional evidence, which consisted 
primarily of pilot's logs, correspondence from the Federal 
Aviation Administration refusing him a medical certificate 
for flight, a laboratory report diagnosing diabetes mellitus 
and the report of a Holter monitor performed in September 
1995.  The later submission consisted of duplicates of the 
first.  There was no waiver of RO consideration of this 
evidence included.  However, 38 C.F.R. § 20.1304(c) (2000) 
requires that only pertinent evidence be referred back to the 
RO for consideration and preparation of a supplemental 
statement of the case.  The Board finds that, since this 
evidence does not include information as to the severity of 
his hypertension, nor information concerning the effective 
date of his claim for service connection, it is not pertinent 
to his current claims and need not be referred to the RO.

A review of the record suggests that the veteran may be 
attempting to raise the following claims:  entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability (see the 
October 1999 substantive appeal); entitlement to service 
connection for impotence as secondary to the service-
connected hypertension (see the January 2000 hearing 
testimony); and clear and unmistakable error in the October 
1995 rating action which denied service connection for 
hypertension (see the January 2000 hearing testimony).  As 
these claims are not inextricably intertwined with the issues 
on appeal, and have not been properly prepared for appellate 
review at this time, they are hereby referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressure readings of 
predominantly 100 or more, but less than 110 and systolic 
blood pressure readings of predominantly 160 or more, but 
less than 200.

2.  The RO denied entitlement to service connection for 
hypertension in October 1995; the veteran submitted a notice 
of disagreement in November 1995 and the RO issued a 
statement of the case in January 1996, but a timely 
substantive appeal was not received.

3.  The veteran submitted a claim to reopen his request for 
service connection for hypertension on August 31, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), Part 4, including §§ 4.1, 4.2, 4.7, Code 7101 
(2000).

2.  Under governing law, the effective date of the award of 
service connection for hypertension is August 31, 1998.  
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial evaluation 
in excess of 10 percent for the service-
connected hypertension

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He has 
declined a personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The pertinent evidence of record included VA outpatient 
treatment records from September and October 1998.  On 
September 17, his blood pressure was 156/100; on September 
22, it was 152/96.  His heart displayed a regular rate and 
rhythm, with a normal S1 and S2.  There were no murmurs and 
no carotid bruits.  He was noted to be taking Atenolol.  An 
October 22 EKG noted a normal sinus rhythm with minimal ST 
elevation in the inferior leads.

VA examined the veteran in October 1998.  He indicated that 
he took his blood pressure at home and that his diastolic was 
sometimes over 90 and the systolic was still sometimes above 
150.  His blood pressure readings at the time of this 
examination were:  151/94 (sitting); 153/93 (standing); and 
154/84 (recumbent).  His heart displayed a regular rate and 
rhythm, with no murmurs.  The left border of cardiac dullness 
was at the left midclavicular line.  There was no peripheral 
edema and no jugular venous distention.  The diagnosis was 
hypertension.

VA re-examined the veteran in March 1999.  It was noted that 
he was extremely anxious during the examination.  His blood 
pressure readings were as follows:  187/109 (recumbent); 
184/107 (sitting); and 174/92 (standing).  His heart sounds 
were normal, without murmurs or gallops.  An echocardiogram 
showed: 1) a vigorous LV systolic function with an ejection 
fraction of 70 to 75 percent; 2) mild chordal systolic 
anterior motion but no significant mitral regurgitation and 
no acceleration of the left ventricular outflow tracts; in 3) 
an otherwise normal study.  An April 1999 addendum to the 
examination noted that his chest x-ray had been normal; an 
EKG was also noted to be within normal limits.  The 
assessment was hypertension with no evidence of end-organ 
damage or dysfunction on available information.

The veteran testified at a personal hearing in January 2000.  
He stated that he had been unable to fly as a professional 
pilot due to his hypertension.  He did not refer to receiving 
any treatment.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for hypertension when there is 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more , or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. Part 4, Code 7101 
(2000).

After a careful review of the evidence of record, it is found 
that an initial evaluation in excess of 10 percent for the 
veteran's service-connected hypertension is not warranted.  
The objective evidence of record does not demonstrate that 
his diastolic pressure is predominantly 110 or more or that 
his systolic pressure is predominantly 200 or more.  Rather, 
this evidence shows that his diastolic pressure has ranged 
between 85 and 109 (on one occasion) and that his systolic 
pressure has ranged between 152 and 187.  The objective 
record simply does not show predominant readings consistent 
with the criteria for a 20 percent disability evaluation.  
His blood pressure readings more nearly approximate those 
required for a 10 percent disability evaluation.  This is 
true for the entire period from the date of the grant of 
service connection.  As a consequence, it is found that the 
evidence does not support a finding of entitlement to an 
evaluation in excess of 10 percent for the service-connected 
hypertension.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

The schedular evaluation assigned in this case for the 
appellant's hypertension is not inadequate.  As the schedular 
criteria provide a basis to award increased compensation for 
hypertension, which have been considered, as discussed above, 
it does not appear that there are any "exceptional or 
unusual" circumstances indicating that the rating schedule 
is inadequate to compensate the appellant for this 
disability.  VAOPGCPREC 6-96, 61 Fed. Reg. 66749 (1996).  
Specifically, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his hypertension.  In addition, there 
appears to be no specific evidence of "marked interference" 
in employment as a result of this disability beyond that 
contemplated by the regular schedular standards.  While the 
veteran has stated that he could not be a professional pilot 
as a result of his hypertension, he testified that he did 
have regular employment through the years following his 
separation from service in 1953.  He testified that he spent 
the first two years after his discharge doing odd jobs; he 
then worked in the aviation industry from about 1955 to the 
mid 1980's.  He then was self-employed for two years and 
lectured for two semesters.  He then opened his own pay phone 
business, which he sold in 1992.  Since then, he has been 
engaged in odd jobs.  This evidence does not support a 
finding of "marked interference" with employment.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an initial 
evaluation in excess of 10 percent for the service-connected 
hypertension.


II.  Effective date prior to August 31, 
1998 for the
 award of service connection for 
hypertension

Regulations state that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  The applicable criteria 
state that a notice of disagreement shall be filed within one 
year from the date of mailing of the notification of the 
initial review and determination; otherwise, that 
determination will become final and is not subject to 
revision on the same factual basis.  The date of the 
notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a) (2000).  A substantive appeal must be 
filed within 60 days from the date that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2000).

In the instant case, the veteran filed his original claim for 
service connection for hypertension on August 1, 1995.  In 
October 1995, the RO issued a decision which denied this 
claim.  In November 1995, the veteran submitted a notice of 
disagreement and he was furnished a statement of the case in 
January 1996.  The veteran failed to submit a timely 
substantive appeal.  Thus, this decision became final.  38 
U.S.C.A. § 7105(c). 

On August 31, 1998, the veteran submitted a statement 
requesting that his claim for service connection for 
hypertension be reopened.  According to the applicable 
regulations, the effective date of an award of compensation 
based on a claim reopened after a final disallowance will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2000).  The claim to 
reopen the veteran's claim for entitlement to service 
connection for hypertension was received on August 31, 1998.  
Even if entitlement to this benefit had arisen earlier than 
this date, the law clearly states that the effective date is 
the date of receipt of the claim or date entitlement arose, 
whichever is later.  Since date of receipt of the claim is 
the later date, the RO properly assigned an effective date of 
August 31, 1998 for the award of service connection for 
hypertension.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 31, 1998 for the award of service 
connection for hypertension.


ORDER

Entitlement to assignment of an initial evaluation in excess 
of 10 percent for service-connected hypertension is not 
warranted.  An effective date prior to August 31, 1998, for 
the award of service connection for hypertension not 
warranted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

